Citation Nr: 1529821	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-10 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disorder, claimed as lower spine pain or spondylosis L5/S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Aaron Moshiashwili, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to March 1973. He served in Vietnam from January 1971 to June 1971.

The matter comes before the Board of Veteran's Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that the Veteran submitted a claim for service connection for "L. Spine." Upon examination of records, it is clear that the Veteran has been diagnosed with spondylosis L5/S1, a back disorder, and in its April 2012 rating decision, the RO identifies the claim as such. However, a claim for service connection encompass claims for all disorders that are reasonably raised by the record. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In light of the medical evidence and Clemons, the Board will characterize the Veteran's claim broadly as "a back disability."


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's back disability was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

The criteria for service connection for a back disability are not met. 38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303.




REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, VA has certain notice and assistance obligations to claimants. See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).
 
Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1). Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004). This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's notice requirements were satisfied by a November 2011 letter which advised the Veteran of the criteria for establishing service connection. The letter was sent prior to the initial adjudication of the Veteran's claim in April 2012.

Next, VA has a duty to assist the Veteran in the development of his claim. This duty includes assisting him in the procurement of pertinent medical records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, post-service VA and private treatment records, and lay statements.

The medical examination of record for the Veteran's back disorder is adequate. In the March 2012 medical opinion, the VA examiner used her expertise to draw conclusions from the totality of the evidence. Her report discussed the medical and lay evidence of record sufficiently to render a complete opinion and rationale. See Monzingo v. Shinseki, 26 Vet.App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).  

For the foregoing reasons, the Board concludes that VA has made all reasonable efforts to obtain evidence necessary to substantiate the Veteran's claim. Consequently, no further assistance to the Veteran with the development of evidence is required.


Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110. 'Service connection' means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.
 
Establishing direct service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

In his form VA-9 from April 2013, the Veteran contends that "my spondylosis could have been caused by the rigorous training and hard labor I was put through during my time in service." Additionally, the Veteran's service treatment records show that in July 1972, he had a horseback riding accident and was diagnosed with muscle spasms in his back.

After reviewing the record, the Board finds that the Veteran's statement that his disorder is related to service is outweighed by more probative evidence to the contrary. 

The Board acknowledges that the Veteran has a current disorder. The evidence includes VA and private treatment records in which the Veteran's disorder is confirmed, including a VA exam from December 2011 which includes a diagnosis of spondylosis L5/S1.

However, the most probative evidence does not support a nexus between the Veteran's service and his back disorder, and therefore is against a grant of service connection.

The Board finds that the credibility of the Veteran's testimony as to the onset of his disorder is outweighed by more probative evidence to the contrary. Specifically, one week after the in-service incident, the Veteran was treated for a sore throat, and no mention is made of back pain or any back injury, nor are back issues reported at any other time during the Veteran's service. Likewise, in his separation examination in February 1973, the clinician found that the Veteran's musculoskeletal system was normal. Further, in February 2007, while talking with his private physician, the Veteran stated that his back pain began in about 1997-more than two decades after his separation from service-and made no mention of his service. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to clinicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 

The Board further finds that the most probative evidence is against a nexus to service. Specifically, the March 2012 VA examiner states that there is a less than fifty percent probability that the current condition is related to any in-service occurrence. The examiner acknowledges the in-service horseback riding injury, but explains in his rationale that the injury was recorded as a back spasm, not a fracture or "other structural injury." He further explains that "it has been show [sic] that there is no long term connection between spondylosis and minor back trauma."

Further, the Veteran is not competent to diagnose spondylosis or relate it to service because spondylosis is a complex disorder which requires the use of objective medical testing. Kahana v. Shinseki, 24 Vet. App. 428 (2011) (when considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent).

Therefore, the most probative evidence of record shows that the Veteran's spondylosis is unrelated to service. Accordingly, reasonable doubt does not apply, and the Veteran's appeal of the issue of entitlement to service connection for spondylosis is denied.


ORDER

Service connection for a back disorder is denied.



____________________________________________
S. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


